—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Cerrado, J.), rendered July 26, 1995, convicting him of criminal possession of a weapon in the third degree (two counts), upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
At the plea proceeding, and in exchange for a sentence of probation, the defendant waived his right to review of the denial of his suppression motion. Both the defendant and his attorney signed a written waiver form that specifically embraced a waiver of review of the court’s decisions on pretrial motions. Additionally, although the defendant’s colloquy with the court was terse, and could well have been more expansive, the defendant said enough for us to conclude that he understood that he was waiving his right to appeal, that he knew what that meant, and that he agreed to do so. Accordingly, the defendant’s conviction is affirmed (see, People v Calvi, 89 NY2d 868; People v Callahan, 80 NY2d 273; People v Seaberg, 74 NY2d 1). Rosenblatt, J. P., Ritter, Friedmann and Florio, JJ., concur.